Case 2:18-cv-01919-R-KS Document 41 Filed 09/27/19 Page 1 of 1 Page ID #:213
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 18-1919-R (KSx)                                               Date: September 27, 2019
Title      Chris Langer v. Moussa Peykar et al.




Present: The Honorable:     Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                    Courtsmart 9/27/2019
                 Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Creditor:                            Judgment Debtor:
                 Dennis Price                                    Francisco Ramon Perez


Proceedings: JUDGMENT DEBTOR EXAMINATION

       A Judgment Debtor Examination was scheduled for Friday, September 27, 2019 at 11:00
a.m. before Magistrate Judge Karen L. Stevenson. Dennis Price, counsel for creditor, made his
appearance. Debtor Francisco Ramon Perez, CEO Panchitos Packing, Inc., was present and sworn.
The parties successfully completed the examination.

IT IS SO ORDERED.




                                                                                             : 4 mins
                                                                  Initials of Preparer       gr




CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 1
